Citation Nr: 0325135	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of an apportionment of veteran's Department of 
Veterans Affairs (VA) benefits on behalf of his minor son, 
N.H., to include whether an overpayment of $1750 was properly 
created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from January 1976 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from an October 2000 decision of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which granted an 
apportionment of the veteran's disability compensation to the 
mother of the veteran's son (G.M.) on behalf of this minor 
son, (N.H.), in the amount of $350 per month, effective May 
1, 2000.  The veteran thereafter submitted a notice of 
disagreement with this determination and otherwise perfected 
his appeal.

The mother of the veteran's son was informed of the veteran's 
notice of disagreement and provided an opportunity to submit 
any response or information she deemed appropriate.  She also 
was provided a December 2002 statement of the case (SOC) 
which included all relevant actions as concerns the veteran's 
appeal, including the contents of the veteran's substantive 
appeal and the Decision Review Officer's (DRO) decision after 
the veteran's May 2002 personal hearing at the RO.  She has 
not submitted any comment in response to the SOC.  Therefore, 
the applicable contested claims procedures have been complied 
with.  38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2002).  Further, the decision 
herein has no negative impact on her.

Pursuant to the appellant's request a hearing at the RO 
before a DRO was held in May 2000.  A transcript of the 
hearing is in the claim file.

The effective date of the apportionment created an 
overpayment to the veteran for the period May 1, 2000, to 
October 1, 2000, for which he was notified that collection 
would be effected.  He applied for a waiver of the amount 
overpaid.  He was informed that, since he has disputed the 
debt which created the overpayment, action on his waiver 
request must await a decision on his dispute of the 
apportionment.  Decision documents on file have provided 
information that the RO has concluded that the overpayment 
was properly created.  Therefore, the issue has been 
recharacterized on the title page to include consideration of 
that issue.


FINDINGS OF FACT

1.  The veteran is receiving total disability compensation 
benefits on the basis of his service-connected disabilities 
and individual unemployability (TDIU).

2.  The claim for apportionment from the mother of the 
veteran's son on behalf of the veteran's son, N.H., was 
received on April 10, 2000.  The veteran was first notified 
of the claim by RO letter of early August 2000.

3.  Evidence of record showed that, as of April 10, 2000, the 
mother of the veteran's son had total monthly family income 
was $1048, and her expenses totaled $945.  Evidence of record 
showed that the veteran received $2116 in VA benefits, which 
included payment for a dependent child other than N.H.  

4.  The RO reported, at the time of an October 2000 
apportionment decision that his expenses were not reported 
prior to the RO's initial decision.  In fact, however, there 
is a list of expenses on file that is date stamped two places 
as having been received at the RO on September 26, 2000, 
although the document is dated in October 2000.  The date 
stamp rules in such case.

5.  In an October 2000 special apportionment decision, the RO 
granted an apportionment in the amount of $350 per month, 
effective May 1, 2000.

6.  The veteran has most recently reported that his monthly 
income totaled $2865, which consisted of his VA compensation 
benefits and Social Security.  He listed monthly expenses of 
$2608 (rounded to the nearest dollar).

7.  A local court order directs the veteran to pay $390 per 
month towards the support of his minor son.  This was dated 
October 1, 2000.  Prior to apportionment, the veteran was 
paying less than that amount to his former spouse for the 
support of his minor son.  He was, however, making some 
payments.

8.  Subsequent to the apportionment decision, local 
authorities have consented to the veteran's payment of the 
$40 difference between the $350 apportionment of his VA 
benefits paid directly to G.M. and the $390 amount of the 
court order as compliance with the court order.

9.  In a special apportionment decision, dated December 2002, 
a DRO confirmed the apportionment of the veteran's disability 
compensation of $350 per month.

10.  There is no evidence of financial hardship on the part 
of G.M. or the veteran's child, in the sense that G.M.'s 
monthly average income does exceed average monthly expenses 
by $103.

11.  The veteran was at no fault in the creation of the 
overpayment of $1750, he did not receive prompt notice of the 
claim for apportionment, he had been paying some money in 
support of N.H., he was not being paid for N.H., as a 
dependent, material he submitted and date stamped in 
September 2000 was not used, and there was administrative 
error in not providing prompt notice to the veteran.  These 
administrative errors were the principal reason for the 
creation of the overpayment.


CONCLUSIONS OF LAW

1.  The debt of $1750 for apportionment of veteran's benefits 
in support of N.H., was not properly created as it was the 
result of sole administrative error.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. § 3.500 (2002).

2.  The apportionment of the veteran's disability 
compensation of $350 per month for his minor child, N.H., 
effective May 1, 2000, is warranted.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.400, 3.450, 3.451 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

To the extent that the VCAA applies to this category of 
cases, the Board finds that VA has complied with all 
applicable notice and assistance requirements.  The RO 
provided the requisite notice to both parties as required and 
responded to all inquiries, to include informing all parties 
what action was required to dispute the RO's determination.  
Notice again was provided via the SOC issued to both parties.  
38 C.F.R. §§ 3.159, 19.100, 19.101, 19.102 (2002).

The competent evidence of record shows that the veteran is 
service connected for four conditions for which he receives 
compensation.  His highest evaluations are: 80 percent for 
glomerulonephritis with hypertension and sinus, effective 
July 1, 1991; 20 percent for cerebrovascular accident with 
facial paralysis, effective July 1, 1991; and, TDIU, 
effective July 1, 1991.

In April 2000, G.M., filed for apportionment of the veteran's 
VA benefits on behalf of N.H., who resides with her.  In her 
application, she listed $1048 as her family's average monthly 
income, which consisted of $394 Social Security benefits paid 
to N.H., and $654 child support received for two other 
children.  She listed her average monthly living expenses as 
$945.  Her listed living expenses included rent, food, 
utilities, telephone, clothing, and car insurance.

A VA Form 20-5655, Finance Status Report, submitted by the 
veteran in November 2000, reflects income of $2865, which 
consists of Social Security benefits of $749 and $2116 VA 
compensation, which also includes compensation for his minor 
son, NH.  He listed total monthly expenses as $2,608.  Of 34 
items of expenses listed, he reported four debts to be in 
arrears.  However, in a budget submitted by the veteran dated 
in October 2000, but reportedly received at the RO on "Sep. 
26, 2000," the veteran lists his total net worth as $16,216, 
and his total average monthly expenses as $4,891.  
Practically every bill reflects a higher monthly payment than 
that listed for the identical bill on the November 2000 Form 
20-5655.  The veteran offered no explanation for the 
difference.  In the November 2000 filing it was noted that he 
had been discharged through bankruptcy from some debts in 
March 2000.

At the May 2002 RO hearing, the veteran testified that, 
although the RO letter of notification informed him he had 30 
days in which to submit a response to the apportionment 
claim, by time he received it he actually had only seven 
days, and that is the reason his response was not submitted 
prior to the RO's October 2000 decision.  Transcript (T), pp. 
1-2.  He also could not understand why the effective date was 
May 2000.  His main contention, however, is that he was 
contributing to the support of his son all along, and that an 
apportionment is unfair.  T., pp. 2-3.  The veteran also 
stated the apportionment would have significant impact on his 
ability to meet his financial needs, in that he is "really 
living like an indigent."  T., p. 3.

A May 2002 letter from an accounting firm reflects that the 
veteran retained the firm to manage his personal finances, to 
include paying his bills, between April 1999 through February 
2002.  The firm's records reflect monthly payments to G.M., 
for the period February 2000 through February 2002.  From 
February 2000 through September 2000, $150 per month was 
remitted to GM and, in October 2000, the date the local child 
support court order went into effect, $390 was remitted.  In 
November 2000, the month after the apportionment went into 
effect, and thereafter, $40 per month was remitted.  The 
accounting firm's statement does not reflect any payments to 
G.M. for the period April 1999 through January 2000.

The applicable law and regulations provide that, all or any 
part of the compensation or pension payable on account of any 
veteran may be apportioned where the veteran is not living 
with his or her spouse or his or her children are not in his 
or her custody, and he or she is not reasonably discharging 
his responsibility for the child's support, all or any part 
of his or her compensation may be apportioned.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. § 3.450 (2002).  An apportionment 
will not be made unless the veteran is not providing for his 
dependent son.  38 C.F.R. § 3.450(c) (2002).  Thus, the Board 
must determine whether the evidence of record shows the 
veteran to have been discharging his responsibility for his 
son's support.  

The evidence of record shows that, via the veteran's retained 
accounting firm, monthly payments of $150 were remitted to 
G.M. for N.H. from February 2000 through May 2000.  
Apparently no payments for June 2000 and July 2000 were 
remitted, as $300 was remitted in August 2000.  A payment for 
August 2000 was not made, as only $150 was remitted in 
September 2000.  Further, the record is silent as to how $150 
was determined to be the amount remitted for the veteran's 
son.  The Board also finds very noteworthy the fact that 
there were no payments to G.M. for N.H. whatsoever for the 
nearly one-year period of April 1999 through January 2000.  
Therefore, in light of the fact that a portion of the 
veteran's VA compensation is due to his having a child and 
the fact of the lengthy period during which there were no 
remittances to G.M. whatsoever, the Board finds that he was 
not fully discharging his responsibility to his minor son.

In addition to asserting that he has in effect discharged his 
responsibility to his son, the veteran also asserts that the 
apportionment will impose a hardship on him.  Applicable 
regulations provide that, where hardship is shown to exist, 
benefits may be specially apportioned between the veteran and 
his dependents on the basis of the facts in the individual 
case, as long as it does not cause undue hardship to the 
other persons in interest, including the veteran.  38 C.F.R. 
§ 3.451 (2002).  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as: 1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee.  Id.

G.M. did not submit a statement with her application.  
Therefore, in light of the fact that her reported average 
monthly income does exceed her average monthly expenses by 
$103, there is no basis for a finding of hardship on her 
part.  38 C.F.R. § 3.451 (2002).  The sole determination to 
be made is whether the special apportionment will impose a 
hardship on the veteran.
 
The Board attributes more veracity and weight to the 
veteran's November 2000 VA Form 20-5655, which reflects that 
average monthly income exceeds average monthly expenses by 
$257.  As noted above, the veteran provided no explanation as 
to why the October 2000 budget he submitted shows average 
monthly expenses to exceed average monthly income by $2026.  
The Board notes a $3600 bill on the October 2000 submission 
which is not reflected on the Form 20-5655.  However, there 
is no explanation, and there is the fact of the increased 
monthly payment amounts reflected for bills also listed on 
the Form 20-5655 without explanation.
In addition to according more weight to the VA Form 20-5655, 
there also is the fact that the veteran is directed by a 
local court order to pay $390 per month child support in any 
event; and, with permission of local authorities, he 
currently is paying only the $40 difference between the court 
ordered amount and the VA apportionment.  Thus, even in the 
absence of the VA apportionment, the veteran must pay $390.  
Therefore, the Board finds that the apportionment does not 
impose a hardship on the veteran.

The Board also finds the apportionment consistent with the 
number of dependents.  Applicable regulations provide for a 
general, flexible formula of no more than 50 percent of a 
veteran's benefits will be apportioned, and generally no less 
than 20 percent will be apportioned.  38 C.F.R. § 3.451 
(2002).  In this case, the $350 apportioned is approximately 
16 percent of the veteran's total VA benefits.  While less 
than 20 percent, the Board finds that, under the 
circumstances of this case, it is not an unreasonably small 
amount to apportion, in view of the fact that only one child 
is involved.  Accordingly, the Board finds no impropriety in 
the apportionment.

Finally, the Board notes that under the applicable laws, 
apportionment was granted based on the date of the claim.  As 
the veteran's former spouse's claim for apportionment was 
received in April 2000, apportionment was granted effective 
May 1, 2000, the first of the month following the claim for 
benefits.  See 38 C.F.R. § 3.400(e) (2002).  This has 
resulted in an overpayment.  It was subsequently shown that 
he had paid some money in support of the child during this 
time.  The RO did  not use those payments to mitigate the 
debt.  

More significant, however, are several other steps at which 
the RO was not prompt in its action.  First, it is noted that 
the claim for apportionment was received at the RO in April 
2000, however notice that there was a claim was not provided 
to the veteran until approximately 4 months later.  Second, 
at that time he was told that he had 60 days to submit income 
and expense information.  The RO entered a decision in 
October 2000, noting that the information had not been 
received.  This was apparently in error, as there is evidence 
on file that is date stamped (two different places) as having 
been received by the RO on September 26, 2000.  Granted the 
veteran dated it, apparently by mistake, in October 2000, but 
the two date stamps are more persuasive as to date of 
receipt.  Thus, failure to use this information is in error.

Finally, there is error in the assignment of this 
overpayment, as there is no showing that the appellant was 
receiving any benefits for N.H., at the time of the claim for 
apportionment.  He was receiving payment for another child, 
and there was some evidence he was sending support for that 
child.  It is not shown that there was ever an apportionment 
claim for that child.  As a result of these errors, the Board 
holds that in this case, the overpayment of $1750 was not 
properly created.




ORDER

The apportionment of the veteran's disability compensation 
benefits in the amount of $350 for his son, NH, effective May 
1, 2000 was proper.  The appeal is denied to this extent.

The overpayment of an apportionment of VA disability 
compensation for the period beginning May 1, 2000, in the 
amount of $1750, was not properly created.  To this extent 
the appeal is allowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

